      Case: 1:18-cv-02815 Document #: 25 Filed: 12/20/18 Page 1 of 1 PageID #:55




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 THOMAS L. BAKER,

 Plaintiff,                                               Case No. 1:18-cv-02815

 v.                                                       Honorable Judge Gary Feinerman

 ALLY FINANCIAL, INC.

 Defendant.

              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff THOMAS L.

BAKER and the Defendant ALLY FINANCIAL, INC., through their respective counsel that the above-

captioned action is dismissed, with prejudice pursuant to settlement and Federal Rule of Civil

Procedure 41. Each party shall bear its own costs and attorney fees.




Dated: December 20, 2018                      Respectfully Submitted,

THOMAS L. BAKER                               ALLY FINANCIAL, INC.

/s/ Marwan R. Daher                           /s/ Mark D. Kundmueller (with consent)
Marwan R. Daher                               Mark D. Kundmueller
Counsel for Plaintiff                         Counsel for Defendant
Sulaiman Law Group, Ltd.                      Troutman Sanders, LLP
2500 S. Highland Ave., Ste. 200               222 Central Park Avenue, Suite 2000,
Lombard, Illinois 60148                       Virginia Beach, Virginia 23462
Phone: (630) 575-8181                         Phone: (757) 687-7541
mdaher@sulaimanlaw.com                        Mark.kundmueller@troutman.com
